               \
               Case 1:20-cv-01234-GHW Document 48 Filed 06/23/20 Page 1 of 2




                                                                                                              U S D C SSDNY
                                                                                                              USDC       D N Y
                                                                                                              D OC U ME NT
                                                                                                              DOCUMENT
                                                                                                              E L E C T R O NI C A L L Y FI
                                                                                                              ELECTRONICALLY                 LE D
                                                                                                                                          FILED
                                                                                                              D O C #:#:
                                                                                                              DOC
May 2 0 , 2 0 2 0                                                                                             DATE        L E D: 6 / 2 3 / 2 0 2 0
                                                                                                              D A T E FIFILED:

VI A E C F                                                                             M E M O R A N D U M EENDORSED
                                                                                       MEMORANDUM            N D O RS E D
T h e H o n ora bl e C oll e e n M c M a h o n                        T h e H o n ora bl e Gr e g or y H. W o o ds
U nit e d St at es Distri ct C o urt                                  U nit e d St at es Distri ct C o urt
S o ut h er n Distri ct of N e w Y or k                               S o ut h er n Distri ct of N e w Y or k
D a ni el P atri c k M o y ni h a n                                   D a ni el P atri c k M o y ni h a n
U nit e d St at es C o urt h o us e                                   U nit e d St at es C o urt h o us e
5 0 0 P e arl Str e et                                                5 0 0 P e arl Str e et
N e w Y or k, N Y 1 0 0 0 7                                           N e w Y or k, N Y 1 0 0 0 7


R e:       S u z a n ne Cr a wley v. Dev a Co nce pts, L L C, d / b / a Dev a C url
           C as e N o.:             1: 2 0 -c v -0 3 1 5 2
           O ur Fil e N o.:         5 5 8 6 -0 0 0 0 1

D e ar J u d g e s M c M a h o n a n d W o o ds:

           T h e p arti es i n t h e a b o v e -r ef er e n c e d m att er (t h e “ Cr a wl e y A cti o n ”) s u b mit t his l ett er
r e q u esti n g t h at t h e Cr a wl e y A cti o n b e r el at e d a n d c o ns oli d at e d wit h I n R e: D e v a C o n c e pts
Pr o d u cts Li a bilit y Liti gati o n, C as e N o. 1: 2 0 -c v -0 1 2 3 4 -G H W (t h e “ C o ns oli d at e d A cti o n ”). A
R el at e d C as e St at e m e nt w as fil e d i n t h e Cr a wl e y A cti o n t w o d a ys aft er t h e i niti al fili n g, o n
A pril 2 3, 2 0 2 0 ( D kt. N o. 5). Pl ai ntiff i n a d v ert e ntl y di d n ot n ot e t h e r el ati o n i n t h e i niti al ci vil
c o v er s h e et .

          1.         T h e R e a s o n f or t h e R e q u e st t h at t h e C o urt R el at e a n d C o n s oli d at e t h e
                     Cr a wl e y A cti o n

            T h e P arti es h a v e a gr e e d t h at i n t h e i nt er ests of effi ci e n c y, c o nsist e n c y, a n d c o ns er v ati o n
of r es o ur c es t h e Cr a wl e y A cti o n s h o ul d b e c o ns oli d at e d. Pl ai ntiffs i n t h e C o ns oli d at e d A cti o n
all e g e t h at t h e pl ai ntiffs a n d t h e m e m b ers of t h e p ut ati v e cl ass t h e y s e e k t o r e pr es e nt p ur c h as e d
D ef e n d a nt’s h air c ar e pr o d u cts b as e d u p o n f als e r e pr es e nt ati o ns a n d f ail ur e t o dis cl os e t h at
t h es e pr o d u cts c a us e s c al p irrit ati o n, e x cessi v e s h e d di n g, h air l oss, t hi n ni n g, br e a k a g e, a n d / or
b al di n g d uri n g n or m al us e, a n d D e v a C o n c e pts d e ni es s u c h all e g ati o ns. All of t h e i n di vi d u al
c as es n o w c o ns oli d at e d b ef or e y o ur H o n or m a k e si mil ar all e g ati o ns, n a m e t h e s a m e d ef e n d a nt,
a n d ass ert o v erl a p pi n g cl ai ms a n d p ut ati v e cl ass es. D e v a C o n c e pts d e ni es t h e all e g ati o ns i n t h e
C o m pl ai nts a n d t h at a n y of t h e c as es w o ul d b e a p pr o pri at e f or cl ass tr e at m e nt. T h e P arti es t o
t h e Cr a wl e y A cti o n h a v e a gr e e d t h at c o ns oli d ati o n is a p pr o pri at e u n d er t h es e cir c u mst a n c es.
                      Case 1:20-cv-01234-GHW Document 48 Filed 06/23/20 Page 2 of 2
      T h e H o n or a bl e C ol l e e n M c M a h o n
      T h e H o n or a bl e G r e g or y H. W o o ds
      M a y 2 0, 2 0 2 0
      Pa ge 2




                 2.         T h e B a si s f or t h e           C o urt’ s      L e g al    A ut h orit y t o     C o n s oli d at e t h e
                            Cr a wl e y A cti o n

                  R ul e 4 2( a) g o v er ns “ C o ns oli d ati o n ” a n d pr o vi d es t h at “if a cti o ns b ef or e t h e c o urt
      i n v ol v e a c o m m o n q u esti o n of l a w or f a ct, t h e c o urt m a y: ( 1) j oi n f or h e ari n g or tri al a n y or
      all m att ers at iss u e i n t h e a cti o ns; ( 2) c o ns oli d at e t h e a cti o ns; or ( 3) iss u e a n y ot h er or d ers t o
      a v oi d u n n e c ess ar y c ost or d el a y. ” T h e tri al c o urt h as “ br o a d dis cr eti o n ” t o c o ns oli d at e c as es,
      w hi c h is es p e ci all y “ c o m m o n pl a c e ” i n “t ort a cti o ns s h ari n g c o m m o n q u esti o ns of l a w a n d
      f a ct. ” Jo h nso n v. Celote x Cor p., 8 9 9 F. 2 d 1 2 8 1, 1 2 8 4 ( 2 d Cir. 1 9 9 0) ( “ c o nsi d er ati o ns of j u di ci al
      e c o n o m y f a v or c o ns oli d ati o n ”). H er e, c o ns oli d ati o n is a p pr o pri at e u n d er R ul e 4 2( a) b e c a us e
      t h e R el at e d A cti o ns i n v ol v e n e arl y i d e nti c al f a ct u al a n d l e g al iss u es. See I n re Orio n Sec. Litig. ,
      2 0 0 8 U. S. Dist. L E XI S 5 5 3 6 8, at * 6 ( S. D. N. Y. J ul y 7, 2 0 0 8); see also Or d er t o S h o w C a us e, F e b.
      2 6, 2 0 2 0, E C F N o. 1 1, Di xo n v. Dev a Co nce pts, L L C ( N o. 1: 2 0-c v -0 1 2 3 4 -G H W) (r e c o g ni zi n g
      t he s u bst a nti al si mil ariti es wit h ot h er c as es fil e d o utsi d e of S. D. N. Y.); Or d er, F e b. 2 7, 2 0 2 0,
      E C F N o. 8, Cicci a v. Dev a Co nce pts, L L C ( N o. 1: 2 0-c v -0 2 0 4 7 -G H W) (s a m e); Or d er, F e b. 2 7,
      2 0 2 0, E C F N o. 6, Sc h w art z v. Dev a Co nce pts, L L C ( N o. 1: 2 0-c v -0 1 2 3 4 -G H W) (s a m e).
      C o ns oli d ati o n will pr o m ot e effi ci e n c y a n d c o nsist e nt r uli n gs a n d will c o ns er v e r es o ur c e f or
      t h e P arti es as w ell as t h e C o urt.

               A c c or di n gl y, t h e P arti es r e q u est t h at t h e C o urt c o ns oli d at e t h e Cr a wl e y A cti o n wit h
      C as e N o. 1: 2 0 -c v -0 1 2 3 4 -G H W. Pl ai ntiff h as m et a n d c o nf err e d wit h c o u ns el f or D ef e n d a nt,
      a n d D ef e n d a nt s u p p orts t his r e q u est a n d c o ns e nts t o t h e c o ns oli d ati o n. W e t h a n k t h e C o urt
      f or its att e nti o n t o t his m a tt er.

                                                                             V er y tr ul y y o urs,




                                                                             J O N A T H A N K. T Y C K O
                                                                             T Y C K O & Z A V A R E EI L L P



A p pli c ati o n gr a nt e d. T h e Cl er k of C o urt is dir e ct e d t o c o ns oli d at e t his a cti o n wit h 1: 2 0- c v- 1 2 3 4- G H W, a n d
f urt h er dir ect e d t o t er mi n at e t h e m oti o ns p e n di n g at D kt. N os. 8 a n d 9.

S O O R D E R E D.
D at e d: J u n e 2 3, 2 0 2 0

                                                                                                       ______________________________________
                                                                                                         ____________________________________
                                                                                                              GGREGORY
                                                                                                                 R E G O R Y H.     W O O DS
                                                                                                                                H. WOODS
                                                                                                            UUnited
                                                                                                               nit e d States
                                                                                                                       St at es District
                                                                                                                                Distri ct JJudge
                                                                                                                                            u d ge
